CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-051, concluding that W.R. VEITCH, a/k/a W. RICHARD VEITCH, of NEW BRUNSWICK, who was admitted to the bar of this State in 1971, should be censured for violating RPC 4.2 (in representing a client, a lawyer shall not communicate about the subject of the representation with a person the lawyer knows or by the exercise of reasonable diligence should know to be represented by another lawyer in the matter, absent the other lawyer’s consent, authorization by law, or court order), and good cause appearing;
*163It is ORDERED that W.R. VEITCH, a/k/a W. RICHARD VEITCH, is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.